[Not for Publication]
United States Court of Appeals
For the First Circuit

              No. 97-9010

IN RE:  NANCY M. OLIVER ECHEVARRIA,

           Debtor.

                         

DORAL MORTGAGE CORP.,

Appellant,

v.

NANCY M. OLIVER ECHEVARRIA, ET AL.,

Appellees.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY
APPELLATE PANEL FOR THE FIRST CIRCUIT



Before

Torruella, Chief Judge,
Campbell, Senior Circuit Judge,
and Stahl, Circuit Judge.



                  Ronald L. Rosenbaum and Woods & Rosenbaum on brief for appellants.
                        
March 31, 1998
                                        Per curiam.  We have carefully considered appellant's arguments, yet we see in them no basis for disturbing the conclusions of the bankruptcy appellate panel.  As we have noted on countless occasions: "[W]hen a lower court produces a comprehensive, well-reasoned decision, an appellate court should refrain from writing at length to no other end than to hear its own words resonate."  Sunview Condominium Assoc. v. Flexel Int'l, Ltd., 116 F.3d 962, 965 (1st Cir. 1997) (citation and internal quotation marks omitted).  So it is here.
Affirmed.  No costs.